EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Schonberger on 5/19/2022.

The application has been amended as follows: 
Claim 2 has been replaced and recited as: 
2.	A method, comprising:
authenticating a peripheral component of a vehicle responsive to a determination that the peripheral component is connected to a controller component of the vehicle;
determining capabilities of the authenticated peripheral component affecting one or more flight navigation operations of the vehicle, wherein the capabilities of the peripheral component correspond to one or more of a payload interface, radio modem, satellite navigation system, auxiliary host computer, or redundant system with which the peripheral component is configured to operate; and
configuring the vehicle for the one or more flight navigation operations using one or more signal lines associated with the controller component and configured based on the capabilities of the authenticated peripheral component, wherein one or more inputs or outputs associated with the one or more signal lines are configured to be digital or analog based on the capabilities of the authenticated peripheral component, wherein the one or more inputs or outputs correspond to the one or more flight navigation operations, wherein at least one of the one or more flight navigation operations corresponds to an autopilot function of the vehicle, and wherein the autopilot function operates according to a current state of the vehicle estimated using sensor data.
	
	Claim 3 has been cancelled.
	The number ‘3’ in line 1 of claim 4 has been replaced with --2--.
	The number ‘3’ in line 1 of claim 5 has been replaced with --2--.
	Claim 8 has been cancelled.
	Claim 10 has been replaced and recited as:
10.	The method of claim 2, wherein the vehicle is a manned or unmanned air or space vehicle.
	Claim 11 has been replaced and recited as:
11.	An apparatus, comprising:
a memory; and
a processor configured to execute instructions stored in the memory to:
determine whether a peripheral component of a vehicle is connected to a controller component of the vehicle;
responsive to a determination that the peripheral component is not connected to the controller component, indicate a failure;
responsive to a determination that the peripheral component is connected to the controller component:
determine capabilities of the peripheral component affecting one or more flight navigation operations of the vehicle, wherein the capabilities of the peripheral component correspond to one or more of a payload interface, radio modem, satellite navigation system, auxiliary host computer, or redundant system with which the peripheral component is configured to operate; and
configure the vehicle for the one or more flight navigation operations using one or more signal lines associated with the controller component and configured based on the capabilities of the peripheral component, wherein one or more inputs or outputs associated with the one or more signal lines are configured to be digital or analog based on the capabilities of the peripheral component, wherein the one or more inputs or outputs correspond to the one or more flight navigation operations, wherein at least one of the one or more flight navigation operations corresponds to an autopilot function of the vehicle, and wherein the autopilot function operates according to a current state of the vehicle estimated using sensor data.
	Claim 12 has been cancelled.
	The number ‘12’ in line 1 of claim 13 has been replaced with --11--.
	Claim 16 has been cancelled.
	Claim 17 has been replaced and recited as:
17.	The apparatus of claim 11, wherein the vehicle is a manned or unmanned air or space vehicle.
	Claim 18 has been replaced and recited as:
18.	A system, comprising:
a controller component of a vehicle;
a peripheral component of the vehicle; and
a computer component of the vehicle configured to determine that the peripheral component is connected to the controller component, determine capabilities of the peripheral component affecting one or more flight navigation operations of the vehicle, and configure the vehicle for the one or more flight navigation operations using one or more signal lines associated with the controller component and configured based on the capabilities of the peripheral component, 
wherein the one or more inputs or outputs are configured to be digital or analog based on the capabilities of the peripheral component, the one or more inputs or outputs correspond to the one or more flight navigation operations, at least one of the one or more flight navigation operations corresponds to an autopilot function, and the autopilot function operates according to a current state estimated using sensor data, and
wherein the capabilities of the peripheral component correspond to one or more of a payload interface, radio modem, satellite navigation system, auxiliary host computer, or redundant system with which the peripheral component is configured to operate.
Claim 19 has been cancelled.
Claim 20 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
For claims 2, 11, and 18, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim as a whole and specifically the system, apparatus, or method configure the vehicle for the one or more flight navigation operations using one or more signal lines associated with the controller component and configured based on the capabilities of the peripheral component, wherein one or more inputs or outputs associated with the one or more signal lines are configured to be digital or analog based on the capabilities of the peripheral component.

Claims 4-7, 9, 10, 13-15, 17, and 21 depend on claims 2, 11, and 18 correspondingly, requiring all the depended limitations/features are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661